DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 drawn to an assembly for transporting fluid in the reply filed on January 14, 2021 is acknowledged.
Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and fluid transport assemblies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barge or ship upon which the plurality of pipes is installed in claim 1 and the friction element of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities: 
Claim 3 contains the limitation “a plurality of empty pipes of substantially the same outer diameter of the fluid containment pipes” in line 2 of the claim. The specification in paragraphs [0048-0049], which contains information about the empty pipes, does not state that the empty pipes have the same outer diameter as the fluid containment pipes. However, in the figures, specifically Figures 4A and 4B, the empty pipes have the same diameter as the fluid containment pipes.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "via a forcing mechanism" in line 9 of the claim.  The limitation “via a forcing mechanism” is unclear if it is positively recited to have a “forcing mechanism” or if the “forcing mechanism” needs to be capable of meeting the limitation. For purposes of examination, the limitation “via a forcing mechanism” will be considered as positively recited.
Claim 1 recites the limitation "the barge or ship" in lines 11 and 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the applicant amend the claim to move step “f” above step “d” to address the lack of antecedent basis. For purposes of examination, the limitation “the barge or ship” will be considered as the same barge or ship in “f”.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the term .  
Claim 4 recites the limitation "the hold down beam" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “hold down beam” is a new element or if it is the upper forcing member of claim 1. For purposes of examination, the limitation “the hold down beam” will be considered as the upper forcing member of claim 1.
Claim 4 recites the limitation "the top fixed deck of the hold" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the top fixed deck of the hold” is a new element or if it is another element in claim 1. For purposes of examination, the limitation “the hold down beam” will be considered as the upper forcing member of claim 1.
Claim 5 recites the limitation "the friction element could be" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the friction element could be” is unclear if it is positively recited to have a “friction element” or if the “friction element” needs to be capable of meeting the limitation. For purposes of examination, the limitation “the friction element could be” will be considered as positively recited.
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the first force" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the first force” is a 

Claim 5 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (CA 2283008 C) in view of Peters (EP 2179889 A1) in further view of Bishop (US 6584781 B2).
Regarding Claim 1:
Fitzpatrick discloses a ship or barge based compressed gas transport system that has:
a. a cargo hold including a lower support (See Figure 2 below); and 
b. a plurality of pipes (18, Figure 3) for fluid containment, each pipe of the plurality of pipes having at least one end that is open (Page 5, Lines 3-13); and 
c. the plurality of pipes is stacked in a hexagonal manner (Page 4, Lines 5-9) with linear contact between adjacent pipes (Page 4, Lines 9-10); and 
f. a barge or ship (10, Figures 1 and 2) upon or within which (Abstract) the plurality of pipes (18, Figure 2) is installed to allow the stored fluid to be transported (Page 3, Lines 30-31 to page 2, lines 1-2). {2251085;}216/325,027  
Fitzpatrick does not disclose:

b. a plurality of pipes for fluid containment, each pipe of the plurality of pipes having at least one end that is open, the plurality of pipes being supported on the lower support between the side support; and 
d. an upper forcing member that is configured to forcefully bear down on the plurality of pipes via a forcing mechanism to apply sufficient compressive force to the plurality of pipes stacked in the cargo area so that friction between the pipes will prevent any significant relative movement of the pipes caused by motions of the barge or ship, or by flexing of the barge or ship, or by strains caused by differential temperature or pressure; and 
e. a fluid line system connected to the open ends of the plurality of pipes for filling and unloading fluid to the pipes.
	Peters teaches trailer for transporting glass bottles that has:
 a. a cargo hold (1, Figure 1, the trailer is the cargo hold) including a lower support (3 and 4, the frame (3) and loading area (4) is the lower support) and a side support (7, Figure 1, the vertical strut is the side support) on each side of the lower support (3 and 4, Figure 1); and 
b. a plurality of pipes for fluid containment (2, Figure 1, the gas bottles are the pipes), each pipe of the plurality of pipes having at least one end that is open (Paragraph [0026]), the plurality of pipes being supported on the lower support between the side support (Paragraph [0027]); and 
d. an upper forcing member (9, Figure 1, the horizontal strut is the upper forcing member) that is configured to forcefully bear down (Paragraph [0031]) on the plurality 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick to include a cargo hold, a lower support, side supports, a plurality of pipes where each pipe of the plurality of pipes have at least one open end, the plurality of pipes being supported on the lower support, an upper forcing member, and a forcing mechanism as taught by Peters with the motivation to transport gas bottles on a transport module in a non-slip manner. 
	Fitzpatrick and Peter do not teach:
e. a fluid line system connected to the open ends of the plurality of pipes for filling and unloading fluid to the pipes.
	Bishop teaches a method and apparatus for compressed gas that has:
e. a fluid line system (86 and 88, the manifold is the fluid line system) connected to the open ends of the plurality of pipes (12, Figure 12) for filling and unloading fluid to the pipes (Column 21, Lines 40-52 and Column 21, Lines 67 to Column 22, Lines 1-3); and 
a cargo hold (16, Figure 5, the hull is the cargo hold). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick and Peter to include a 
Fitzpatrick, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    448
    869
    media_image1.png
    Greyscale


Regarding Claim 2:
The above-discussed combination of Fitzpatrick, Peters and Bishop accounts for this subject matter where Bishop teaches where the pipes are made from steel (Column 4, Lines 52-55). Fitzpatrick also discloses the pipe are made from steel (Page 2, Lines 1-2).

Regarding Claim 6:
Fitzpatrick discloses:
	A cargo hold (See Figure 2 above and Abstract).
Fitzpatrick and Peters do not teach:

Bishop teaches:
Where the space in the cargo hold (16, Figure 1) is filled with an inert gas (Column 5, Lines 37-40 and Column 25, Lines 27-32), for example nitrogen.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick and Bishop to include where the space in the cargo hold is filled with an inert gas, for example nitrogen as taught by Bishop with the motivation to use nitrogen to create an atmosphere to protect against the corrosion of the pipes.

Regarding Claim 7:
Fitzpatrick discloses:
	A plurality of pipes (18, Figure 3).
Fitzpatrick and Bishop do not teach:
Wherein the forcing mechanism includes a tightening mechanism to permit pressing the upper forcing member down over the plurality of pipes after the first force is applied to accommodate settling in the plurality of pipes.
	Peters teaches:
Wherein the forcing mechanism (17, Figure 3) includes a tightening mechanism (18, Figure 3, the nut is the tightening mechanism) to permit pressing (Paragraph [0031]) the upper forcing member (9, Figure 3) down over the plurality of pipes (2, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick and Bishop to include wherein the forcing mechanism includes a tightening mechanism to permit pressing the upper forcing member down over the plurality of pipes after the first force is applied to accommodate settling in the plurality of pipes as taught by Peters with the motivation to secure the pipes on the transport module in a non-slip manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Peters in further view of Bishop and Specification submitted February 12, 2019.
While Fitzpatrick, Peters, and Bishop do not teach the limitation wherein a friction element is placed between the pipes. This friction element could be a roughening of the pipe surface or otherwise preparing the pipe surface to maximize friction between the pipes.
However, the applicant in the speciation submitted February 12, 2019 stated in Paragraph [0010], “It accomplishes these goals by forcing the pipes so strongly together that the resulting friction between the pipes prevents any form moving relative to the other in any circumstance, including the flexing of the ship itself. This requirement goes far beyond any friction element that would normally be employed to prevent slippage of 
Fitzpatrick, Peters, and Bishop teaches the claimed invention except for the friction element.  It would have been an obvious matter of design choice to include the friction element between the pipes, since applicant has not disclosed that the friction element solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the friction element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10752324 B2 in view of Fitzpatrick in further view of Donnelly (US 2010/0050925 A1). 
Claim 1 of the patent discloses a cargo hold including a lower support a side support on each side of the lower support, a plurality of fluid pipes for fluid containment, an upper forcing member, a forcing mechanism for applying a sufficient compressive force to the plurality of pipes stacked in the cargo area so that the friction between the pipes will prevent any significant relative movement of the pipes caused by strains caused by motions or flexing or differential temperature and pressure, and a fluid line system. 
Claim 1 of the patent does not disclose:

Fitzpatrick teaches:
The plurality of pipes (18, Figure 3) is stacked in a hexagonal manner with linear contact between adjacent pipes (Page 4, Lines 5-10), a ship or barge (10, Figures 1 and 2) upon or within which the plurality of pipes (18, Figure 3) is installed to allow the stored fluid to be transported (Page 3, Lines 30-31 to page 2, lines 1-2){2251085;}216/325,027, and the plurality of pipes supported on the lower support between the side supports (See annotated Figure 6 below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed patent to include the plurality of pipes is stacked in a hexagonal manner with linear contact between adjacent pipes, a ship or barge upon or within which the plurality of pipes is installed to allow the stored fluid to be transported, and the plurality of pipes supported on the lower support between the side supports as taught by Fitzpatrick with the motivation to equally distribute the loading of the stack of the pipes in the ship. 
	The patent and Fitzpatrick do not teach:
		A ship or barge is a transport vessel
	Donnelly teaches a compressed natural gas barge that has:
		A ship or barge (Paragraph [0047]) is a transport vessel (Abstract).
	It would have been obvious to a person having ordinary skill of the art before the effective filing date of the claimed invention to modify the patent and Fitzpatrick to include a 
Fitzpatrick, Figure 6
(Annotated by Examiner)

    PNG
    media_image2.png
    616
    1089
    media_image2.png
    Greyscale


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10752324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 teaches all of the claim limitation of claim 2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10752324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 teaches all of the claim limitation of claim 3.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10752324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 teaches all of the claim limitation of claim 4.

5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10752324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 teaches all of the claim limitation of claim 8.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10752324 B2 in view of Fitzpatrick in further view of Donnelly and Bishop. 
Claim 9 of the patent discloses all of the limitations of claim 6 of the instant application excluding the gas is nitrogen. 
Bishop teaches a method and apparatus for compressed gas that has:
The cargo hold (16, Figure 1) is filled with an inert gas (Column 5, Lines 37-40 and Column 25, Lines 27-32), for example nitrogen. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent, Fitzpatrick, and Donnelly to include a fluid line system and a cargo hold as taught by Bishop with the motivation to fill and empty the pipes to on shore systems. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10752324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 teaches all of the claim limitation of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bolton (US 3830180 A) teaches a cryogenic ship containment system that has a cargo hold, a ship, a plurality of pipes, and a fluid line system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753    

/Timothy P. Kelly/Primary Examiner, Art Unit 3753